Citation Nr: 1722627	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back condition, characterized as post-operative herniated discs, L4-5, with left foot drop to include as secondary service-connected bilateral knee disability. 


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1988 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction was subsequently transferred to the Des Moines, Iowa RO.

The Board's April 2015 decision reopened the claim of entitlement to service connection for a low back disability, characterized as post-operative herniated discs, L4-5, with left foot drop, to include as secondary to a service-connected bilateral knee disability.  The claim was subsequently remanded to the Agency of Original Jurisdiction (AOJ) for further development. 


FINDING OF FACT

The most probative evidence of record shows that the Veteran's post-operative herniated discs, L4-5, with left foot drop did not manifest during service; was not aggravated by service; and is not due to or aggravated by his service-connected bilateral knee disability.


CONCLUSION OF LAW

Service connection for post-operative herniated discs, L4-5, with left foot drop is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to Service Connection for back condition

A. Applicable Law

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

B. Facts and Analysis

The Veteran seeks service connection for a low back condition, characterized as post-operative herniated discs, L4-5, with left foot drop to include as secondary service-connected bilateral knee disability. 

The Board finds that service connection for a low back condition is not warranted on a direct or secondary basis.  For the purposes of clarity, the Board shall analyze each theory below. 

First, service connection is not warranted on a direct basis.  The first element of direct service connection is a current disability.  38 C.F.R. § 3.303.  As the Veteran has a current diagnosis of herniated disks and a left foot drop, the first element is satisfied. 
With regard to the second element, the Veteran's service treatment records are silent regarding any in service treatment for a low back injury or disability.  In June 1991, the Veteran was seen during service for an incident in which he rolled into a tree, while on a land navigation course and sustained trauma to the left side of his body.  On the July 1991 Report of Medical Examination, no injuries to the lumbar spine were reported.  Additionally, the Veteran did not seek compensation for any injuries of or related to his low back in his original claim for unrelated injuries in March 1992.

The Veteran was involved in a car accident in March 1996 and sustained a low back injury at that time.  After the accident, the Veteran was told he had a herniated disk aggravated by injuries he sustained.  

Private treatment records in November 2007 indicate the Veteran injured his back during his normal duties as a police officer while lifting someone off the ground to put them in a police car.  The Veteran went to the Emergency Room to be seen for sharp stabbing pain and the left foot drop. 

Neither the 1996 car accident nor the November 2007 work related injury occurred in service, but Service Treatment Records (STRs) show the Veteran sustained trauma to his body in 1991.  The Board notes that the Veteran is competent to report details concerning events that happened to him during service; there is no evidence indicating his accounts of this incident are not credible and they are generally consistent with his military service.  Therefore, the Board finds that an in-service event, injury, or disease has been shown.

What remains for consideration is whether the Veteran's current back condition is causally related to the in-service injury.

Turning to the medical evidence of record, the Veteran underwent a VA examination in September 2015 at which time the examiner opined that his back condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained and confirmed that there is no evidence of injury, illness, or disease to the Veteran's lumbar spine while on active duty.  The Veteran had a normal exam in September of 1991 and no issues were reported.  The Veteran's June 1991 incident was acknowledged by the examiner, as was the fact the Veteran did not report any injury to his back when filing his initial claim.  As there is no competent nexus opinion relating the Veteran's claimed back disability and his in-service injury, direct service connection cannot be established. 

First, the Veteran's current condition is not a chronic disease under 38 C.F.R. § 3.309, and as such presumptive service connection is not applicable.  The Veteran did not report issues with his back until after his involvement in the 1996 motor vehicle accident; and the evidence does not show treatment for back complaints after service/prior to the 1996 accident.  

Additionally, the Veteran has contended that his back condition is secondary to his service connected bilateral knee disability.  The Veteran's diagnosis of herniated disks and a left foot drop again, satisfies the first element of secondary service connection.  38 C.F.R. § 3.310.

The second element of secondary service connection also requires that the current disability have been either caused or aggravated by an already service-connected disability.  Id.  Thus, before the issues of causation or aggravation are addressed, there must be a separate, already service-connected disability that is either causing or aggravating the nonservice-connected disability.  Id.  Here, the Veteran was service-connected for a bilateral knee disability in September 1999.  Thus, the second element is met.

The remaining question that the Board must determine is whether the Veteran's back condition was caused or aggravated by his service connected bilateral knee disability.  In the September 2015 VA examination report, the examiner opined that the Veteran's back condition was less likely than not proximately due to or aggravated by his service connected knee disability.  The examiner cited several medical journal articles and reasoned that it is more likely that the motor vehicle accident in March 1996 and later work-related back injury caused his herniated disk condition and left foot drop.  Similarly, in the September 2015 addendum opinion, a second examiner noted agreement with the earlier examiner saying that collectively, it is less likely than not that the Veteran's service connected bilateral knee disabilities caused or aggravated his low back disability, characterized as post-operative herniated disc, L4-5, with left foot drop.  She opined that the strong clinical evidence of direct, traumatic events, in 1997 and 2006, resulting in the lumbar herniation of lumbosacral region of the back coupled with the 2006 necessity for surgical intervention fail to support a nexus between the Veteran's bilateral knee disability and his low back condition.  Additionally, the examiner stated that the lack of medically-based, clinical literature relating bilateral knee conditions to back conditions justified her aforementioned opinion. 

The Board notes that the Veteran is competent to speak to his back pain and discomfort.  He is not, however, competent to relate his current back disability to his injury in service or as secondary to his service-connected bilateral knee disability.  The Veteran does not have expert medical knowledge and experience in order to discern the medical relationship, if any, between his knees and his back and render an opinion stating such.  Jandreau v. Nicholson, 492 F.3d 1372.  As the Veteran's statements are not competent or credible concerning the nature and etiology of his back condition, they are entitled to low probative weight. 

The September 2015 VA examiners have the medical knowledge in which to determine whether there is a causal relationship between the Veteran's service connected disability and his back condition.  As such the examiners are competent and there is no evidence to undermine the credibility of the opinions.  Thus, the Board assigns the opinions significant weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In other words, the most probative evidence of record are the competent and credible opinions provided by the September 2015 VA examiners, and their opinions significantly outweigh the Veteran's lay assertions that his back disability was related to service or secondary to his service-connected knee disability.  

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran's back condition was caused or aggravated by his service-connected bilateral knee disability.  Therefore, service connection is not warranted on a secondary basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Service connection for a low back condition, characterized as post-operated herniated discs, L4-5, with left foot drop, is not warranted on a direct or secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back condition, characterized as post-operated herniated discs, L4-5, with left foot drop, is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


